COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Richard Barroso v. State of Texas, TDCJ Ramsey One Unit Personnel

Appellate case number:     01-19-00810-CV

Trial court case number: 92497-I

Trial court:               412th District Court of Brazoria County

        Appellant, Richard Barroso, an inmate, appeals the trial court’s judgment dismissing his
underlying civil action. On appeal, appellant filed an affidavit of inability to pay costs but has
failed to comply with the additional requirements of Chapter 14 of the Texas Civil Practices and
Remedies Code governing inmate litigation.
        Section 14.004 of the Texas Civil Practice and Remedies Code provides that an inmate
who files an affidavit or unsworn declaration of inability to pay costs must file an additional
affidavit or declaration identifying each prior lawsuit, other than an action under the Family Code,
filed by the inmate without legal representation. TEX. CIV. PRAC. & REM. CODE § 14.004(a). As
to each prior lawsuit, the affidavit or declaration must specify the operative facts, the case name
or style, the cause number, the court in which it was brought, the names of the parties, and the
result of the suit. Id. If a previous action or claim was dismissed as frivolous or malicious, the
affidavit or unsworn declaration of previous filings must state the date of any final judgment or
order affirming the dismissal. TEX. CIV. PRAC. & REM. CODE § 14.004(b).
        Additionally, the affidavit or unsworn declaration of previous filings must be accompanied
by a certified copy of the inmate’s trust account statement reflecting the balance of the account at
the time the appeal was filed and all account activity during the six months preceding the date the
appeal was filed. TEX. CIV. PRAC. & REM. CODE §§ 14.004(c); 14.006(f); see Douglas v. Moffett,
418 S.W.3d 336, 339 (Tex. App.—Houston [14th Dist.] 2013, no pet.).
       Appellant has not filed an additional affidavit or declaration relating to previous filings nor
has appellant filed a certified copy of his inmate trust account statement. Unless all documents
required by Chapter 14 of the Texas Civil Practices and Remedies Code are filed by February 25,
2020, this appeal may be dismissed without further notice. See Gozowski v. T.D.C.J.–I.D., No.
12-14-00350-CV, 2014 WL 6983246, *1 (Tex. App.—Tyler Dec. 10, 2014, no pet.); Hickman v.
Tex. Dep’t of Criminal Justice, No. 13-12-00437-CV, 2013 WL 3770916, at *2 (Tex. App.—
Corpus Christi July 18, 2013, no pet.); Douglas v. Turner, 441 S.W.3d 337, 339 (Tex. App.—
Waco May 9, 2013, no pet.).
      It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack______
                    Acting individually  Acting for the Court


Date: __January 28, 2020___